DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/568,788, filed on October 23, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: 4 - p.4 paragraph [0042] last line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim(s) 12, 15-16 is/are rejected under 35 U.S.C. 112(b) as being indefinite.
Regarding Claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claims 14 and 15, the term "tightly screwed" in Claims 14 and 15 is a relative term which renders the claim indefinite.  The term "tightly screwed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification states that the shelf supports are arranged and located so tightly such that one uses only every second shelf support as a pipeline and that when supply air flows, a sufficient heating of all shelf supports also takes place in the foot region of the shelving system (paragraph [0011]), this description does not provide enough information to particularly and distinctly claim the subject matter of using screws on the bearing elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (GB 190709752).
Regarding Claim 1, Martin discloses an apparatus and method for curing bricks  (p. 1 line 7) including storing these objects (p. 5  lines 22-23), under defined temperature conditions and humidity conditions (p. 5 lines 36-38 affords means for utilizing and controlling the steam, heat, draughts and weather drying agencies, according as the conditions may dictate), having a shelving system which has a plurality of shelf supports (p. 3 lines 17-19 shelves or layers of steam pipes, upon which are placed the metallic pallets supporting the green bricks to be dried) and a plurality of bearing elements for supporting shelves supported on the shelf supports (Figs. 2, 5  p. 4. lines 14-15  standards – j1 beams – a2 ) and arranged one above the other in a plurality of levels (Fig. 3 p. 1 lines 10-11 superimposed layers or 
Regarding Claim 2, Martin discloses all the limitations of Claim 1, and further discloses whereby the device comprises wherein at least the shelf supports, which at least in sections at the same time are downward pipelines of the flow pipe system (Fig. 3 p. 4 lines 10-16 vertical manifolds – L and Q) that the provided supply air is able to flow through (Fig. 4,5 p. 3 lines 30-36 steam-supply pipe – O), have a C- profile having an open side, wherein said open side at least in the sections in which the respective shelf support (vertical manifolds – L and Q held rigid with pipe-shelves rigidly connected by braces – r) at the same time is a pipeline of the flow pipe system (the pipes k and p connecting respectively the said horizontal manifolds K and P with the adjacent vertical Io manifolds L and Q), is closed, by means of a cover element, in particular by means of a sheet metal profile (p. 3 lines 17-19 shelves or layers of steam pipes, upon which are placed the metallic pallets supporting the green bricks to be dried).
Regarding Claim 3, Martin discloses all the limitations of Claim 1, and further discloses whereby the flow pipe system has a plurality of supply air openings for blowing the supply air from the flow pipe system, said supply air openings arranged in the foot region of the shelving system and each formed in a shelf support (Fig. 3 p.. 3 lines 49-50 vertical manifold – Q outlet pipe – q).
Regarding Claim 4, Martin discloses all the limitations of Claim 3, and further discloses wherein the supply air openings each have an adjustable opening width (Fig. 3 p. 3 lines 39-41 pipes – N gate-valves – n).
Regarding Claim 5, Martin discloses all the limitations of Claim 1, and further discloses wherein a return pipe system for returning exhaust air in the climate system is at least partially integrated into the shelving system, wherein a plurality of carrier elements (Figs. 3,4 p. 4 lines 6-7 horizontal exhaust 1 for controlling the exhaust from each individual pipe-shelf).
Regarding Claim 6, Martin discloses all the limitations of Claim 5, and further discloses wherein that at least the carrier elements, which at the same time are pipelines of the return pipe system that the exhaust air can flow through (Figs. 3,4 p. 4 lines 6-7 horizontal exhaust manifolds – P supporting frames – j), each have a C-profile having an open side, wherein said open side at least in the sections in which the respective carrier element at the same time is a pipeline of the return pipe system is closed by means of a cover element, in particular by means of a sheet metal profile (See Figs. 3 and 5 for C-profile; p. 5 line 12 metal pallets resting on the steam-pipe shelves) .
Regarding Claim 7, Martin discloses all the limitations of Claim 5, and further discloses wherein the return pipe system has a plurality of exhaust air openings for sucking in the exhaust air into the return pipe system arranged in the head region of the shelving system (Figs. 5, 6 p. p.4 lines 5-7 the horizontal supply manifolds – K at the head-ends of the pipe-shelves and the horizontal exhaust manifolds – P at the rear ends of the rigidly connected to and carried by the respective pipe-shelves).
Regarding Claim 8, Martin discloses all the limitations of Claim 7, and further discloses wherein each exhaust air opening is assigned in each case to a shelf support (Fig.3, 5 p. 4 lines 7-8  supporting frames – j), which is not at the same time a pipeline of the flow pipe system, and in that the shelf supports, which at the same time are pipelines of the flow pipe system (Fig. 3, 5 p. 4 lines 10-11) are arranged, at least in regions, like a checkerboard alternating with the pipelines, to which an exhaust air opening is assigned (Fig. 4. P. 4 lines 9-11 connecting respectively the said horizontal manifolds K and P with the adjacent vertical manifolds L and Q).
Regarding Claim 9, Martin discloses all the limitations of Claim 1, and further discloses wherein each support or shelf support arranged at the edge of the shelving system is a pipeline of the flow pipe system (Figs. 3, 5 p 3 lines 46-49 each series of which is connected by pipes – 17 with a vertical manifold 
Regarding Claim 13, Martin discloses all the limitations of Claim 1, and further discloses wherein the device is formed for curing bricks (p. line 7) it does not mention concrete, wherein the objects to be stored in the shelving system are made of concrete or have concrete.
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238
Regarding Claim 14, Martin discloses all the limitations of Claim 1 and further discloses that the shelving system has a steel substructure (p.5 line 10), which is cast in a base plate wherein the shelf supports are supported on the steel substructure (Figs. 2, 5 p. 3 lines 20-22 in metal –frames – j the side-standards – j1 of which are shown erected upon foundation blocks sunk or buried in the ground), Martin further discloses running rails are fastened on the same steel substructure wherein carriages for transporting the shelves to be supported on the bearing elements (p. 4 lines 5-8 pipe-shelves move freely in their supporting frames – j)  having the objects to be stored in the shelving system can move on the running rails (Figs. 4, 5 p. 4 lines 6-7 the pipe-shelves and the horizontal exhaust manifolds – P at the rear ends at rigidly connected to and carried by the respective pipe-shelves).
Regarding Claim 15, Martin discloses all the limitations of Claim 1 and further discloses that the bearing elements are screwed to the shelf supports with thread-forming screws (p.4 lines 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (GB 190709752)  in view of Cheng (CN 204229630U).
Regarding Claims 10 and 11, Martin discloses all the limitations of Claim 1, and while Martin discloses in its device, methods for adjusting the flow of steam through pipes in order to hold the moisture or vapor in the drying –room to a certain period as climatic conditions may dictate (p.5 lines 36-4) wherein the device for storing objects has the climate system (p.1 lines 21-23), however, Martin does not disclose that this climate system is with at least one air conditioning unit.
In the same field of endeavor, Cheng teaches concrete curing monitoring system and that the climate system has at least one air conditioning unit (Fig. 3 paragraph [0029] air conditioning unit) for providing the supply air with an adjustable temperature and with an adjustable humidity (paragraph [0026]). Moreover, Cheng teaches that this device according to Claim 10 with a climate system having at least one air conditioner, has a controller which controls the at least one air conditioning unit in such a way to keep the temperature and humidity in the region of the shelving system in a predetermined range by means of the temperature and humidity of the supply air (paragraph [0028 lines 251-254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Martin to incorporate the teaching of Cheng whereby 
Regarding Claim 12, Martin discloses all the limitations of Claim 1, and while Martin discloses in its device, methods for adjusting the flow of steam through pipes in order to hold the moisture or vapor in the drying –room to a certain period as climatic conditions may dictate (p.5 lines 36-4) wherein the device for storing objects has the climate system (p.1 lines 21-23), Martin is silent as to maintaining a temperature and humidity within certain ranges. 
Cheng discloses that the climate system (air conditioning) is set for maintaining the temperature and humidity within standard ranges (20±2)℃, and the relative humidity is above 95%RH (paragraph [0004]) within the region of the shelving system ([0025] concrete curing room on site). When the conditions fall outside these ranges, a computer sends signals to the air conditioner controller and solenoid valve controller to adjust the air conditioner (paragraph [0028]), However, while Cheng does not state explicitly that the device maintains the temperature in a range between 20°C and 400C and for maintaining a humidity in a region of the shelving system of more than 40%, preferably more than 90%, in particular in a range of 95% to 96%, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP 2131.03.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (GB 190709752) in view of D'Anka (US 2,995,257).
Regarding Claim 16, Martin discloses all the limitations of Claim 15 including the bearing elements for supporting the pipe-shelves that is tightly screwed to the shelf supports with thread-forming screws but does not disclose any further information regarding the structure of the bearing elements. 
 	In an analogous art, D’Anka discloses a tray support system for supporting and carrying trays and other items on racks uses bearing elements (6: 20 vertical line of bearing) each consisting of a multi-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Martin to incorporate the teaching of D’Anka whereby the concrete curing system of Martin using a shelving system with a plurality of shelf support and bearing elements, would have bearing elements screwed to the shelf supports and moreover, these bearing elements would comprise an oblique support surface with upper and lower contact surfaces with a chamber above the upper contact surface, ostensibly to maintain space of a shelf suspended in the respective bearing element from the shelf support, as disclosed by D’Anka. One with ordinary skill in the art would consider using an oblique angle bearing element with a chamber because the side walls of slots are parallel and spaced apart a sufficient distance to effect a snug fit with angles of the supports (5:39-41) or so that the rails are removably and snugly held in the slots (6: 14-15).

Conclusion
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742